DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 17 DECEMBER 2020, with respect to the objection to the drawings and the 112 rejection have been fully considered and are persuasive.  The objection to the drawings and the 112 rejection has been withdrawn. 
Applicant has amended the drawing and claim previous rejected under 112.  There are no longer any pending rejections. 
In the previous Office Action, Examiner has indicated the Claims 1-19, 25-28 and 31-33 were allowable over the prior art.  
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The claim directed towards the microfluidic device,  comprising: a plastic substrate having a first surface and a second surface, the first and second surfaces disposed on opposite sides of the plastic substrate; a sensor having a first surface and a second surface, the first surface comprising an electronic circuit layer; and a lamination film; wherein the first surface of the plastic substrate comprises an input recessed groove and an output recessed groove, wherein the second surface of the plastic substrate comprises a recessed cavity, wherein the lamination film is adhered to the first surface of the plastic substrate and covers the input recessed groove and the output recessed groove, such that an input closed channel is formed by the lamination film and the input recessed groove and an output closed channel is formed by the lamination film and the output recessed 
The claim limitations, in particular the plastic substrate with a first and second surfaces where a recessed grooved is formed therein and a lamination film adhered to the first surface of the plastic substrate and covers the recessed groove is not found or suggested in the prior art.  While it is known in the art to have microfluidic cartridges as disclosed by the SABONUCHI, US Publication No. 2017/0016060 A1, on the IDS, to teach a cartridge, the specific structural limitation and orientation of each part are not taught or suggested in the prior art.  The Examiner is unable to provide a rejection of the pending claims which would properly teach or suggest the invention as claimed.  
Allowable Subject Matter
Claims 1-18, 25-28 and 31-33 are allowed.
EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-24 and 29-30 directed to a method non-elected without traverse on 18 AUGUST 2020.  Accordingly, claims 19-24 and 29-30 been cancelled.
The application has been amended as follows: 
Claims 19-24 and 29-30 are cancelled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797